Citation Nr: 0841154	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  06-01 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus, hallux valgus, and heel spurs, with 
mild degenerative changes of the first metatarsophalangeal 
joint of the right foot and status post stress fracture of 
the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1985 to April 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
RO in Muskogee, Oklahoma, which granted service connection 
for bilateral pes planus, hallux valgus and heel spurs with 
status post stress fracture of the left foot and degenerative 
joint disease of the first metatarsal of the right foot, and 
assigned a 10 percent disability rating.

Subsequent to the issuance of the September 2005 Statement of 
the Case (SOC), the veteran submitted additional evidence 
which was not considered by the RO.  The veteran, through his 
representative, has waived RO consideration of that evidence 
in a November 2008 submission.  As such, the Board may 
consider the appeal.  38 C.F.R. § 20.1304 (2008).


FINDING OF FACT

The veteran's service-connected bilateral pes planus is 
manifested by severe bilateral pes planus, enlarged abductor 
hallucis muscles, pain on use, minimal bilateral hallux 
valgus, small bilateral plantar heel spurs, degenerative 
changes of the first metatarsophalangeal joint of the right 
foot, and residuals of a healed stress fracture of the left 
foot.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but no 
higher, for bilateral pes planus are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 
4.71a, Diagnostic Code 5276 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the veteran's claim, a 
Notice Acknowledgement and Response form dated in November 
2004 indicated that the veteran was provided notice that 
fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  

The Court has held that "the statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim was 
granted, a disability rating and effective date assigned, in 
a April 2005 decision of the RO.  VA's duty to notify under 
38 U.S.C.A. § 5103(a) is discharged.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  Accordingly, the Board 
concludes that any error in failing to provide adequate pre-
adjudicative notice was harmless.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Treatment records from 
Reynolds Army Community Hospital have been associated with 
the file.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran an appropriate VA examination in 
December 2004.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disability since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2004 VA examination 
report is thorough and supported by the veteran's medical 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Initial Rating

The veteran seeks a higher initial rating for his service-
connected bilateral pes planus, currently evaluated as 10 
percent disabling.  For the reasons that follow, the Board 
finds that an initial rating of 30 percent, but no more, is 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14.

The Board notes that the Court has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id; see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Service medical records show that in August 2004 the veteran 
was evaluated for chronic bilateral foot pain in the first 
metatarsal area and the first metatarsophalangeal joint.  A 
bone scan was ordered.  Evaluation of the feet demonstrated 
multiple areas of intense uptake on the right foot and left 
foot with areas of uptake in the metatarsophalangeal joint 
noted as well as in the ankle joint with focal area of uptake 
noted in the left foot in the region of the navicular bone.  
The impression was that the uptake was consistent with a 
fracture of the left foot, possibly in the region of the 
navicular bone, and that the uptake in the right first 
metatarsophalangeal joint could represent an area of occult 
injury and/or stress fracture.  

In November 2004, another bone scan was ordered to confirm 
healing of the August 2004 stress fracture of the left foot.  
The bone scan revealed increased radioactivity in the first 
metatarsophalangeal joint region of the right foot and in the 
tarsal navicular bone region of the left foot.  The 
assessments given were closed stress fracture of the right 
first metatarsal shaft and stress fracture of the left 
tarsal-navicular region.  

The veteran was afforded a VA examination in December 2004 to 
assess the current nature and severity of his bilateral foot 
disability.  The veteran reported experiencing stiffness 
while resting, and pain and stiffness while standing or 
walking.  Physical examination revealed pes planus, but no 
tenderness, weakness, edema, atrophy or disturbed 
circulation.  Both feet had a slight degree of valgus 
present, which could be corrected by manipulation, and showed 
no forefoot/midfoot malalignment.  There was no tenderness to 
palpation.  The Achilles tendon in both feet revealed good 
alignment.  Hallux valgus was present, and the degree of 
angulation was slight with no resection of the metatarsal 
head present.  The veteran did not have any limitation with 
standing and walking.  He required arch supports, but it was 
noted that this corrective shoe wear did not relieve the 
symptoms and pain.  X-rays revealed severe bilateral pes 
planovalgus deformity, small bilateral plantar heel spurs, 
minimal bilateral hallux valgus, and mild degenerative 
changes of each first metatarsophalangeal joint.  No tarsal 
coalition or stress injuries were identified.  The examiner 
diagnosed the veteran with bilateral pes planus, degenerative 
joint disease of the first metatarsal of the right foot, 
bilateral plantar spurs, and stress fracture of the left 
foot.  

Medical treatment records dated in February 2007 from 
Reynolds Army Community Hospital reveal that that the veteran 
complained of bilateral foot pain across the bottoms, the 
plantar medial heels, and beneath the bilateral first 
metatarsal heads, attributed to degenerative joint disease.  
Physical findings indicated bilateral congenital pes planus 
with expected "bulging" of the posteromedial heels 
(enlarged abductor hallucis muscles, possibly with abducted 
base of gait).  It was noted that the veteran was vascularly 
intact but experienced some numbness or decreased sensation 
in his feet.  There was good bilateral subtalar and midtarsal 
joint range of motion and good bilateral ankle dorsiflexion.  
Findings from the November 2004 bone scan were reviewed and 
noted.  Review of February 2005 x-rays showed the presence of 
rudimentary heel spurs bilaterally.  January 2007 x-rays of 
the right foot showed no fracture, dislocation or obvious 
tissue swelling, but revealed a small plantar calcaneal spur 
and flattening of the plantar surface.  January 2007 x-rays 
of the left foot showed no fracture or dislocation, but 
revealed flattening of the plantar surface.  The osseous 
structures were well mineralized with no abnormalities.  Bony 
alignment and joint spaces were well maintained.  The 
assessments given were evident symptomatic bilateral severe 
pes planus and degenerative changes of the right first 
metatarsophalangeal as noted on the previous bone scan 
report.  The veteran was referred to VA for evaluation for 
custom-fitted orthotics.  

The veteran's bilateral pes planus is rated under DC 5276 for 
acquired flatfoot.  38 C.F.R. § 4.71a, DC 5276.  A 30 percent 
disability evaluation is assignable for severe bilateral 
involvement, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities, etc.  Id.  A 50 percent rating is 
assignable for pronounced bilateral acquired flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achilles on manipulation, not improved by orthopedic 
shoes or appliances.  Id.  The veteran is currently assigned 
a 10 percent rating for his bilateral pes planus.  

The Board observes that words such as "moderate," "severe," 
and "pronounced," as used in the various diagnostic codes, 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence, to the end that its decisions 
are "equitable and just." 38 C.F.R. § 4.6.

The Board has thoroughly reviewed all of the medical evidence 
of record and finds that there is sufficient evidence to 
establish that the veteran is deserving of a 30 percent 
rating for his bilateral pes planus.  The medical evidence 
demonstrates that the condition of his bilateral pes planus 
is severe.  There is objective evidence of marked deformity 
in both feet, as documented by findings of hallux valgus, 
calcaneal spurs, degenerative changes in the right first 
metatarsophalangeal joint, status post stress fracture of the 
left tarsal-navicular region, and bulging in the 
posteromedial heels.  The bulging was described as enlarged 
abductor hallucis muscles, indicative of abducted gait.  The 
veteran is also shown to experience pain when standing or 
walking.  Accordingly, considering the totality of the 
evidence, the Board finds that the veteran's bilateral foot 
disability more nearly approximates the criteria for a higher 
rating of 30 percent.  

The Board has considered a disability rating in excess of 30 
percent.  However, the veteran's symptomatology as described 
in the evidence above does not meet the criteria for a 50 
percent rating.  The medical evidence shows that the 
veteran's bilateral pes planus is severe, not pronounced, and 
he has at no time exhibited marked pronation, extreme 
tenderness of plantar surfaces of the feet, or marked inward 
displacement and severe spasm of the tendo achilles on 
manipulation. On physical examination, there have been no 
objective findings of tenderness of the veteran's feet.  At 
no time has the veteran met the criteria for a 50 percent 
disability rating under DC 5276.  See 38 C.F.R. § 4.71a, DC 
5276.

Next, the Board must consider other possible avenues for a 
higher rating.  Although the veteran is shown to suffer from 
minimal bilateral hallux valgus, assuming without conceding 
that this symptom is related to his bilateral pes planus, it 
is not shown to rise to a compensable level under DC 5280.  
Similarly, the veteran's bilateral foot disability is not 
shown to produce weak foot under DC 5277, claw foot under DC 
5278, Morton's disease under DC 5279, hallux rigidus under 
5281, hammer toe under DC 5282, malunion or nonunion of 
tarsal or metatarsal bones under DC 5283, or other foot 
injuries that reach the level of moderately severe under DC 
5284.  Thus, there is no basis for assigning a higher rating 
under any of the diagnostic codes for foot disabilities other 
than DC 5276. 

Furthermore, the Board must also consider whether the veteran 
is entitled to a separate rating for the degenerative changes 
manifested in his bilateral foot disability.  In certain 
circumstances, separate disability ratings may be assigned 
for distinct disabilities resulting from the same injury so 
long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  In the absence of limitation of motion, 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups is 
rated as 10 percent disabling.  Degenerative arthritis with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, is rated as 20 percent disabling.  Id.  A 
minor joint group is defined as multiple involvements of the 
interphalangeal, metatarsal, and tarsal joints of the lower 
extremities. 38 C.F.R. § 4.45(f).  

In this case, although there is no evidence of limitation of 
motion, the November 2004 bone scan report reveals increased 
radioactivity in the first metatarsophalangeal joint region 
of the right foot.  According to the February 2007 treatment 
notes, such a finding from the bone scan report is indicative 
of degenerative changes of this joint.  Additionally, x-rays 
taken in December 2004 also show mild degenerative changes of 
the right first metatarsophalangeal joint.  In this regard, 
the Board finds that there is x-ray evidence of arthritic 
involvement of the right first metatarsophalangeal joint.  
However, only one minor joint group is involved.  
Accordingly, the x-ray evidence does not establish 
entitlement to a rating under DC 5003 for degenerative 
arthritis.  

The Board notes that the evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this case, the medical evidence does not 
show that the veteran has limitation of motion.  While the 
veteran does experience pain and stiffness while standing and 
walking, no functional impairment due to weakness, fatigue, 
incoordination, pain, or stiffness has been shown.  At any 
rate, the Board finds that any limitation of motion and 
functional impairment caused by pain and stiffness is fully 
contemplated within the veteran's currently assigned 30 
percent rating under DC 5276 for bilateral pes planus.  As a 
consequence, the Board concludes that no higher rating is 
required under DeLuca.  

As such, the Board concludes that a higher initial rating of 
30 percent, but no higher, is warranted for the veteran's 
bilateral pes planus.  The benefit-of-the-doubt rule has been 
applied in arriving at this decision.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating of 30 percent, but no 
higher, for bilateral pes planus, hallux valgus, and heel 
spurs, with mild degenerative changes of the first 
metatarsophalangeal joint of the right foot and status post 
stress fracture of the left foot.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


